Quinn, Chief Judge
(concurring):
The mere fact that Lieutenant Gallagher is a person subject to the Uniform Code of Military Justice is not, as the principal opinion implies, the whole of the matter in determining whether there has been a violation of Article 31, There are some situations to which Article 31 does not apply, even though the participants are persons subject to the Uniform Code. United States v Gibson, 3 USCMA 746, 14 CMR 164; United States v Dandaneau, 5 USCMA 462, 18 CMR 86. The record of trial' in this case shows that Lieutenant Gallagher suspected the accused of a. specific offense and interrogated them for the sole purpose of obtaining incriminating admissions. In my opinion, his action falls within the purview of Article 31 and made the accused’s statement inadmissible in evidence because obtained in violation of the Article. I, therefore, concur in setting aside the decision of the board of review.